


110 HR 6835 IH: GIVE Act of 2008
U.S. House of Representatives
2008-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6835
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2008
			Mr. Hall of New York
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code to provide for an
		  increased mileage rate for charitable deductions.
	
	
		1.Short titleThis Act may be cited as the
			 Giving Incentives to Volunteers
			 Everywhere Act of 2008 or the GIVE Act of 2008.
		2.Determination of
			 standard mileage rate for charitable contributions deduction
			(a)In
			 generalSubsection (i) of section 170 of the Internal Revenue
			 Code of 1986 (relating to standard mileage rate for use of passenger
			 automobile) is amended by striking 14 cents per mile and
			 inserting the amount that is 70 percent of the standard business mileage
			 rate in effect under section 162(a) for the taxable year.
			(b)Effective
			 dateThe amendment made by this section shall apply to miles
			 traveled after the date of the enactment of this Act.
			3.Mileage reimbursements
			 to charitable volunteers excluded from gross income
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139B the following
			 new section:
				
					139C.Mileage
				reimbursements to charitable volunteers
						(a)In
				generalGross income of an individual does not include amounts
				received, from an organization described in section 170(c), as reimbursement of
				operating expenses with respect to use of a passenger automobile for the
				benefit of such organization. The preceding sentence shall apply only to the
				extent that such reimbursement would be deductible under this chapter if
				section 274(d) were applied—
							(1)by using the
				standard business mileage rate established under section 162(a), and
							(2)as if the
				individual were an employee of an organization not described in section
				170(c).
							(b)No double
				benefitSubsection (a) shall not apply with respect to any
				expenses if the individual claims a deduction or credit for such expenses under
				any other provision of this title.
						(c)Exemption from
				reporting requirementsSection 6041 shall not apply with respect
				to reimbursements excluded from income under subsection
				(a).
						.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 139B the following new item:
				
					
						Sec. 139C. Reimbursement for use of
				passenger automobile for
				charity.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
